Citation Nr: 1211451	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  06-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation for left shoulder rotator cuff tear and impingement, status post repair and decompression, evaluated as noncompensably disabling from April 1, 2005 to July 26, 2007 and as 10 percent disabling since July 27, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1972 to August 1976, and from November 1978 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for left shoulder rotator cuff tear and impingement, status post repair and decompression (0%, effective April 1, 2005.  During the current appeal, and specifically by a June 2008 rating action, the Cleveland RO increased the evaluation for the service-connected left shoulder disability to 10 percent, effective July 27, 2007.  

The case was subsequently transferred to the Indianapolis, Indiana RO.

In April 2010, the Veteran testified at a hearing conducted before a Veterans Law Judge (VLJ) at the Board in Washington, D.C.  A transcript of the hearing is associated with the claims folder. 

In August 2010, the Board remanded the Veteran's claim for further evidentiary development, to include in particular a VA examination to determine the current severity of his service-connected left shoulder disability.  The examination was completed in November 2011.  Following a readjudication of this issue which resulted in a continued denial of the Veteran's claim, and issuance of a supplemental statement of the case, the Appeals Management Center in Washington, D.C. returned the case to the Board for further appellate review.  

Further review of the claims folder indicates that, at the beginning of the appeal, the Veteran was represented by one particular Veterans Service Organization (VSO).  In June 2007, the Veteran revoked that power of attorney and appointed the Veterans of Foreign Wars as his representative.

For the reasons set forth below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Veteran was afforded a hearing before a VLJ at the Board in Washington, D.C. in April 2010.  Subsequently, in a February 14, 2012 letter, the Board informed the Veteran that the VLJ who conducted that hearing was no longer employed by the Board.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011). 

The February 2012 letter offered the Veteran the opportunity to testify at another hearing.  38 C.F.R. §20.717 (2011).  The Veteran was informed that he had 30 days to respond to this letter.  If he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  In a written response, dated stamped as having been received at the Board on March 6, 2012, the Veteran requested a videoconference hearing before a current VLJ. 

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104  (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  As the Veteran in the present appeal has submitted a timely response for a second hearing, a remand of his appeal is necessary to afford him his requested hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for his requested videoconference hearing before a current VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


